Citation Nr: 1738118	
Decision Date: 09/11/17    Archive Date: 09/22/17

DOCKET NO.  13-02 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Whether new and material evidence has been received to reopen a service connection claim for a right hip disability.

2.  Whether new and material evidence has been received to reopen a service connection claim for a left hip disability.

3.  Whether new and material evidence has been received to reopen a service connection claim for a right ankle disability.

4.  Whether new and material evidence has been received to reopen a service connection claim for a left ankle disability.

5.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

6.  Entitlement to service connection for a gynecological condition (removal of uterus, fallopian tubes, both ovaries, and loss of use of a creative organ).  

7.  Entitlement to an increased rating for bronchial asthma, currently rated as 30 percent disabling.

8.  Entitlement to an increased rating for degenerative joint disease, right knee, currently rated as 10 percent disabling.

9.  Entitlement to an increased rating for degenerative joint disease, left knee, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, spouse


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from August 1980 to August 1983.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  This matter was remanded in May 2015 for further development.  

The Veteran presented testimony at a Board hearing in March 2013.  A transcript of the hearing is associated with the Veteran's claims folder (Virtual VA).  The Veterans Law Judge that conducted the hearing is no longer employed by the Board.  In October 2016, the Veteran was informed of this and advised her of her right to a new hearing.  Per the letter, if the Veteran did not respond in 30 days, the Board would assume that the Veteran did not want another hearing.  The Veteran did not respond.     

The Board also remanded the issues of entitlement to service connection for a thyroid condition and entitlement to service connection for tinnitus.  The issues were remanded so that the RO could issue a statement of the case pursuant to Manlincon v. West, 12 Vet. App. 238 (1999).  The RO issued a statement of the case in June 2015.  The Veteran failed to file a substantive appeal.  Consequently, the issues are not before the Board.  

The issues of entitlement to service connection for left and right ankle disabilities and entitlement to higher ratings for the Veteran's knee disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In August 2004, the RO denied the Veteran's claims for entitlement to service connection for left and right hip disabilities.  The Veteran failed to file a timely notice of disagreement; and no new and material evidence was received within a year of the rating decision's issuance

2.  Evidence received since the August 2004 decision is either cumulative or redundant of the evidence of record at the time of the August 2004 denial and, by itself or in conjunction with the evidence previously assembled, does not relate to an unestablished fact necessary to substantiate the claim of service connection.

3.  In August 2004, the RO denied the Veteran's claims for entitlement to service connection for left and right ankle disabilities.  The Veteran failed to file a timely notice of disagreement; and no new and material evidence was received within a year of the rating decision's issuance

4.  Certain evidence received since the August 2004 decision is neither cumulative nor redundant of the evidence of record at the time of the August 2004 denial and, by itself or in conjunction with the evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim of service connection.

5.  Gastroesophageal reflux disease (GERD) was not manifested during the Veteran's active duty service or for many years after service, nor is it otherwise related to service.   

6.  A gynecological condition (removal of uterus, fallopian tubes, both ovaries, and loss of use of a creative organ) was not manifested during the Veteran's active duty service or for many years after service, nor is it otherwise related to service.   

7.  The Veteran's bronchial asthma is manifested by an FEV-1/FVC of 86 percent pre-bronchodilator and 81 percent post bronchodilator.  It is not manifested by a FEV-1 of 40 to 55 percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; at least monthly visits to a physician for required care of exacerbations, or; intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids.  


CONCLUSIONS OF LAW

1.  The August 2004 RO rating decision, which denied the Veteran's claims for entitlement to service connection for right and left hip disabilities is final.  38 U.S.C.A. § 7105 (West 2014).

2.  Evidence received since the August 2004 RO rating decision is not new and material; accordingly, the claims for service connection for right and left hip disabilities are not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  The August 2004 RO rating decision, which denied the Veteran's claims for entitlement to service connection for right and left ankle disabilities is final.  38 U.S.C.A. § 7105 (West 2014).

4.  Evidence received since the August 2004 RO rating decision is new and material; accordingly, the claims for service connection for right and left ankle disabilities are reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

5.  The criteria for an award of service connection for GERD have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309 (2016).

6.  The criteria for an award of service connection for a gynecological condition (removal of uterus, fallopian tubes, both ovaries, and loss of use of a creative organ) have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309 (2016).

7.  The criteria for entitlement to a disability evaluation in excess of 30 percent for the Veteran's service-connected bronchial asthma have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. Part 4, including § 4.7 and Code 6602 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

In November 2009 and December 2009 letters, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2016).  The RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that she was expected to provide.  The Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In claims to reopen, VA must both notify a claimant of the evidence and information necessary to reopen the claim, as well as the evidence and information required to establish entitlement to the underlying claim for the benefit that is being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

To satisfy the above requirement, the Secretary must consider the bases for the denial in the prior decision and provide the claimant with a notice letter describing what evidence would be necessary to substantiate those elements required to establish service connection that were previously found insufficient.  The Board finds that the December 2009 correspondence fully complied with Kent.  

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2016).  VA has done everything reasonably possible to assist the Veteran with respect to the claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2014) and 38 C.F.R. § 3.159(c) (2016).  Relevant service treatment and other medical records have been associated with the claims file.  The Veteran was given VA examinations in January 2004, January 2010, March 2016, and June 2017, which are fully adequate.  The examiners reviewed the claims file or were otherwise made aware of the Veteran's medical history.  The examiners addressed all relevant issues and/or rating criteria.  The duties to notify and to assist have been met.  


New and Material Evidence

Following notification of an initial review and adverse determination by the Regional Office (RO), a notice of disagreement must be filed within one year from the date of notification thereof; otherwise, the determination becomes final and is not subject to revision except on the receipt of new and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.  Following receipt of a notice of a timely disagreement, the RO is to issue a statement of the case.  38 C.F.R. § 19.26.  A substantive appeal must be filed within 60 days from the date that the agency of original jurisdiction mails the statement of the case to the appellant, or within the remainder of the 1-year period from the date of mailing of the notification of the determination being appealed, whichever period ends later.  38 C.F.R. § 20.302(b).  Otherwise, the determination becomes final and is not subject to revision except on the receipt of new and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.

When a claim to reopen is presented, a two-step analysis is performed.  The first step of which is a determination of whether the evidence presented or secured since the last final disallowance of the claim is "new and material."  See Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); see also 38 U.S.C. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  

The provisions of 38 C.F.R. § 3.156 (which define "new and material evidence") provides as follows:   

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2016)

Second, if VA determines that the evidence is new and material, the VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist has been fulfilled.  See Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) (discussing the analysis set forth in Elkins), overruled on other grounds sub nom.  Winters v. Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000); Elkins, supra.  The second step becomes applicable only when the preceding step is satisfied.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).  In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).

In Evans v. Brown, 9 Vet. App. 273 (1996), the Court held that to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally denied on any basis. Additionally, evidence considered to be new and material sufficient to reopen a claim should be evidence that tends to prove the merits of the claim that was the specified basis for the last final disallowance of the claim.

In Justus v. Principi, 3 Vet. App. 510 (1992), the Court held that for new and material evidence purposes only, new evidence is presumed to be credible.  The only exception would be where evidence presented is either (1) beyond the competence of the individual making the assertion or (2) inherently incredible.  
 
If new and material evidence has been received with respect to a claim that has become final, then the claim is reopened and decided on a de novo basis.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

The Veteran's claims for service connection for bilateral hip and bilateral ankle disabilities were denied by way of an August 2004 RO decision.  The Veteran failed to file a timely notice of disagreement, and no evidence was received within the appeal period after the decision.  As such, the decisions became final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 3.156(b) (2016) (new and material evidence received within the appeal period after a decision is considered as having been received in conjunction with the prior claim); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011) (VA must determine whether evidence received during the appeal period after a decision contains new and material evidence per 3.156(b) and failure to readjudicate the appeal after receipt of such evidence renders the decision non-final).  

The evidence on record at the time of the August 2004 denials consisted of almost entirely of the service treatment records, the service personnel records, January 2004 hip x-rays (normal), and an April 2004 VA examination report.  The basis for the denials was the fact that there was no diagnosis for the Veteran's hip and ankle pain, as the examination yielded normal findings.  The examiner opined that the Veteran's hip pain and ankle pain were the result of an abnormal gait (caused by the Veteran's knee disabilities).  Nonetheless, the RO found that pain alone, without a diagnosed or underlying malady or condition, does not constitute a disability for which service connection can be granted.

Evidence received since the August 2004 rating decision includes a June 2017 VA ankle examination, and an October 2013 correspondence from Dr. S.M. in which he stated that the Veteran's ankle concerns are largely related to bilateral knee injuries.  The June 2017 VA examiner noted bilateral tendonitis since the 1980s.  At the June 2017 examination, the examiner found abnormal range of motion in the ankles (likely due to fluid retention in the ankles).  The examiner also noted +2 non-pitting edema on ankles and calves bilaterally.    

The Board notes that the Court has interpreted the language of 38 C.F.R. § 3. 156(a) as creating a low threshold and viewed the phrase "raises a reasonable possibility of substantiating the claim" as enabling rather than precluding the reopening of a claim.  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which does not require new and material evidence as to each previously unproven element of a claim.  It was indicated that it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element, as it would force the Veteran to provide medical nexus evidence to reopen his claim so that he could be provided with a medical nexus examination by VA.  Shade v. Shinseki, No. 08-3548 (U.S. Vet. App. Nov. 2, 2010).  

In determining whether the submitted evidence is new and material, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.

With regards to the Veteran's alleged hip disability, the Board notes that no additional relevant evidence has been received.  There is still no evidence of a hip disability.  In the absence of new and material evidence, the Veteran's application to reopen a service connection claim for a bilateral hip disability is denied.  

However, with regards to the Veteran's ankles, the Board finds that the June 2017 VA examination report constitutes new and material evidence.  As noted above, the RO previously denied the claim because there was no diagnosis or underlying malady upon which a service connection claim could be based.  The June 2017 VA examination reflects more than simply subjective findings of pain.  It reflects objective evidence of a disability in the form of abnormal motion and +2 non-pitting edema.  This constitutes an unestablished fact necessary to substantiate the claim.  As new and material evidence has been received to reopen the claim, the claims for entitlement to service connection for left and right ankle disabilities are reopened.   

Service Connection

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

GERD
At her March 2013 Board hearing, the Veteran testified that she was diagnosed with an ulcer while she was in Korea.  She stated that she then developed acid reflux and that she has been dealing with it for a long time.  She also testified as to having a hernia in her stomach.  She stated that her in-service ulcer was treated with Mylanta or Pepto-Bismol.  She denied having any current problems with ulcers; but stated that she now has GERD (acid reflux), colitis, and irritable bowel syndrome (IBS).  She stated that she was treated for it in the late 1980s.  She testified that she believes her current symptoms could be due to medications that she is taking (Motrin and pills for high blood pressure).  The Veteran stated that when she was in the military, she was simply told that she had a nervous stomach from being in the military.  

The service treatment records include a May 1981 treatment record that reflects that the Veteran reported nausea.  The nausea was associated with pregnancy.  An August 1982 treatment record reflects the Veteran reported an upset stomach.  She was diagnosed with gastritis.  An August 1982 dental record reflects that the Veteran reported a queasy stomach of a few days duration.  Apparently, "someone suggested to her she 'might' have an ulcer - no follow up was done'"  (VBMS, 8/7/15, p. 11).  In June 1983, she reported a burning sensation in her stomach, nausea, and vomiting.  She was diagnosed with stomach flu (VBMS, 8/7/15, p. 47).  Again in July 1983, she reported nausea, vomiting, diarrhea, and cold chills for two weeks.  She was diagnosed with gastritis (VBMS, 8/7/15, p. 33).  In an August 1983 Report of Medical History (completed upon separation from service), she checked the box indicating that she had experienced stomach, liver, or intestinal trouble.  She denied having had frequent indigestion (VBMS 8/7/15, pgs. 1-6).
.   
In February 1988, the Veteran underwent a general medical examination in conjunction with an unrelated claim.  There were no complaints or findings with regards to the Veteran's digestive system (VBMS, 9/29/87).  She underwent another general medical examination in February 1990.  There were no complaints or findings related to an epigastric disorder (VBMS, 12/12/89).

A June 1999 treatment report reflects that the Veteran reported "crampy abdominal pain coming on intermittently over the past year."  She reported a feeling of fullness in her abdomen followed by cramps.  She sometimes doubled over in pain.  The cramps lasted approximately 1/2 hour to an hour.  Burping provided some relief.  Gas pain was made worse by slimfast and salads.  She reported that she did not seem to pass a lot of flatus.  She denied nausea or vomiting.  She was not taking aspirin or non-steroidals.  She denied chest pain; and her symptoms were not aggravated by effort.  The examiner noted that she gave symptoms that are fairly typical for reflux. The cramps became worse over the past few days.  She reported that she felt that she might pass out from pain.  Upon examination, there was mild epigastric tenderness and some mild right upper quadrant tenderness.  There were no masses or organomegaly (VBMS, 1/20/04, p. 2).  

The Veteran underwent a VA examination in January 2004.  She reported that she has suffered from GERD and gastroenteritis since 1982.  She stated that the condition is manifested by having upset stomach, nausea and heartburn.  The condition did not affect body weight.  She reported nausea and vomiting as often as 3-4 times per day.  She reported that it is usually brought on by stress and eating certain foods.  She reported constant stomach pain located at middle of the stomach.  The abdominal pain was described as cramping, bloating, and a burning sensation.  She stated that ulcer treatment did not help.  She denied vomiting blood and passing black, tarry, stools.  She reported that she treats symptoms with Prevacid, Protec, and Pronex.  The functional impairment is manifested by diet restriction, nausea, vomiting, heartburn, and pain in the morning.  

Upon examination, there was tenderness of the abdomen.  However, the examiner was unable to render a diagnosis because there was no pathology to render a diagnosis.  He noted that the condition did not cause significant anemia or malnutrition.  

The Veteran underwent a VA examination in March 2016.  The examiner reviewed the claims file in conjunction with the examination.  The Veteran reported that she has had GERD symptoms since service.  She stated that she needs to prop herself up with pillows at night.  The examiner noted that the Veteran had outpatient treatment reports from October 1999 regarding GERD.  She was placed on Prevacid; but continued to have symptoms.  Current symptoms included persistently recurrent epigastric distress; dysphagia; pyrosis; reflux; regurgitation; sleep disturbance caused by esophageal reflux (4 times or more per year); nausea (4 times or more per year); and vomiting (once per year).   

Following a thorough examination, the examiner opined that it is less likely than not that GERD was incurred in or was caused by military service.  She explained that the Veteran was not diagnosed with GERD until 2005 (approximately 20 years after separation from service).  She noted that there was no evidence that she was taking any type of medication during service for acid reflux.  She further noted that VA treatment records first reflect GERD in November 2006; and there was no treatment or diagnosis of a hiatal hernia.

The examiner noted that the Veteran's treatment records reflect a large intake of NSAIDs post service; which would lead to GERD.  However, she further noted that the medical documentation does not reflect that medications were an issue.  Instead, she opined that the Veteran's weight seems to be the main cause due to her morbid obesity.  

Analysis

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

The Veteran has established the first of these elements.  There is no doubt that the Veteran suffers from GERD.  

In giving the benefit of the doubt to the Veteran, the Board finds that the Veteran has satisfied the second element of service connection.  Although there are no findings of GERD in the service treatment records, the Board notes treatment for gastrointestinal symptoms that were assessed as gastritis and stomach flu.  

It is the third element of service connection in which the Veteran's claim falls short.  Chronicity in service is not adequately supported by the service treatment records.  Service connection may be established by continuity of symptomatology under 38 C.F.R. § 3.303(b) or based on initial diagnosis after service under 38 C.F.R. § 3.303(d). 

In support of her claim for service connection the Veteran states that she has had stomach issues (nervous stomach, gastritis, etc.) since service, and she is competent to describe symptoms of abdominal pain.  38 C.F.R. § 3.159 (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms, which are within the realm of one's personal knowledge, personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness).  

At the outset, the Board notes the gap of approximately 15 years between the Veteran's separation from service and the first documented treatment for abdominal pain or other symptoms of GERD.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (a significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  However, such absence of documented treatment, in and of itself, is not a basis for discrediting his lay statements of continuity.  Buchanan v. Nicholson, 451 F.3d 1331  (Fed. Cir. 2006).  Thus, the Board must consider the totality of the record, and not just the absence of clinical treatment, in weighing the Veteran's statements asserting continuity of symptomatology.

It is noted that, upon seeking treatment in 1999, she reported symptoms that were intermittent over the past year.  She did not mention epigastric pain that existed since service.  The absence of any mention of symptoms earlier than 1999 during her first post-service treatment strongly weighs against a finding of continuity.  Such statements were made in the course of seeking care, as opposed to attending an examination for the purpose of establishing disability benefits, and thus more probative weight is given to the 1999 statements.  

Additionally, it is noted that the Veteran did not file a claim of service connection for a gastrointestinal disability until 2003, 20 years after she separated from service.  Had she been experiencing constant or chronic epigastric pain since service, it would be reasonable to expect that she would have filed a claim sooner.  Indeed, she filed numerous claims prior to 2003 (service connection claims for bronchial asthma, knees, an eye disability, and supraventricular tachycardia; as well as multiple increased rating claims for bronchial asthma).  Thus, she was clearly aware of the process for applying for benefits.  The fact that she did not seek service connection for a gastrointestinal when she filed these other claims, strongly suggests that he was not indeed experiencing any symptoms at those times.  

In so finding, the Board acknowledges Fountain v. McDonald, No. 13-0540 (U.S. Vet. App. Feb. 9, 2015), in which the United States Court of Appeals for Veterans' Claims (Court) held that the absence of in-service and post-service complaints does not necessarily render the Veteran not credible when claiming continuity of symptomatology.  However, a careful reading of that case indicates that the Board is only prohibited from viewing the failure to file a claim as the sole consideration, thus indicating that it can still be appropriate to consider this among other factors. Here, the Board relies on the fact that the Veteran underwent two general medical examinations (February 1988 and February 1990) in which no symptoms are reported.  Additionally, the Board notes that when she first sought treatment in 1999, she provided an onset date of symptoms having occurred within the past year.  The Board relies on these facts, coupled with the failure to file a claim in deeming the Veteran not credible as to statements of continuity of symptomatology.  It is further noted that the disorder in question in Fountain was tinnitus, and there was a concern that the Veteran's claim of service connection for hearing loss in that case may have been intended to encompass ringing in his ears.  Here, there is no logical basis to assume that claims for a knee disability, an eye disability, bronchial asthma, or supraventricular tachycardia were intended to also encompass an epigastric disability; thus, the underlying facts in the instant case appear to be distinguishable from those in Fountain, further supporting the conclusion that such case does not preclude the Board here from considering the Veteran's failure to file a claim, as one factor among others, in assessing credibility.

For the above reasons continuity of symptomatology is not demonstrated here.  

As noted above, service connection is not warranted in this case on the basis of continuity of symptomatology.  However, if the competent medical evidence indicates that the GERD is related to the Veteran's active service, then an award of service connection would be appropriate.  In this vein, the VA examiner in March 2016 concluded that the Veteran's GERD is less likely than not related to service because the Veteran was not diagnosed or treated for GERD during service; and there was no evidence of a hiatal hernia.  The Board finds the opinion of the VA physician to be persuasive evidence.  Indeed, it was based on a review of the record and was offered following a physical evaluation of the Veteran.  Moreover, it was accompanied by a clear rationale and no other competent evidence of record refutes that opinion.  

The Veteran herself believes that her current GERD is related to service.  The Veteran is considered competent to report the observable manifestations of his claimed disability.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation"); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (lay testimony iterating knowledge and personal observations of witness are competent to prove that claimant exhibited certain symptoms at particular time following service). 

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), as to the specific issue in this case, the etiology of GERD falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  In sum, her statements as to etiology in this case are not competent and therefore lack probative value.

As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply, and the claim for entitlement to service connection for GERD must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

Gynecological 
At her March 2013 Board hearing, the Veteran testified that her gynecological conditions began when she got out of service.  She stated that she found out that she had a sexually transmitted disease.  She stated that she lost a pregnancy as a result.  She stated that she then began having urinary tract infections.  She stated that when she was in Korea, she was told that she "might have cancer and not to worry about it."  She stated that she got tested after she was discharged from service; and she had developed cysts on her ovaries (fibroids as big as grapefruits).  She stated that she had a hysterectomy; and throughout the years, she kept having bacterial infections, trichomoniasis, Chlamydia, endometriosis.  She believed that all her gynecological problems were due to military sexual trauma.  When asked about in- service symptoms, the Veteran stated that she kept having a lot of bleeding inside, heavy menstruation, and pain.     

Service treatment records reflect a mild dysplasia on a Pap smear test in April 1982 with repeated testing in June and December 1982 (VBMS, 8/7/15, pgs. 22-23).  She completed an August 1983 Report of Medical History in which she checked "yes" when asked if she had been treated for a female disorder and whether she had a change in menstrual pattern.  She denied having been treated for a tumor, growth, cyst, or cancer.  At the time of separation, there were no clinical findings of a gynecological condition (VBMS 8/7/15, pgs. 1-6).

In February 1988, the Veteran underwent a general medical examination in conjunction with an unrelated claim.  There were no or complaints or findings with regards to the Veteran's genitourinary system.  No hernias were noted (VBMS, 9/29/87).  She underwent another general medical examination in February 1990.  There were no complaints or findings related to the genitourinary system (VBMS, 12/12/89).

A February 1994 treatment report reflects a normal gynecological examination (Normal external genitalia, normal cervix, normal vagina, normal adnexa, normal Pap smear, normal uterus, regular menses, and abdomen within normal limits) (VBMS, 1/21/98, p. 20).  The Veteran underwent another routine, and normal gynecologic examination in February 1995 (VBMS, 1/21/98, p. 12).  Records dated November 1995 to January 1996 refer to the Veteran having an abortion of an unwanted pregnancy and being status post tubal ligation (VBMS, 1/21/98, p. 4-6).    

A May 1998 outpatient treatment report reflects that the Veteran's medical history includes fibroids and left ovarian cyst (VBMS, 12/27/99, p. 12).  

A May 1999 treatment report reflects a routine gynecological examination (Normal external genitalia, normal cervix, normal vagina, normal adnexa, normal Pap smear, and normal uterus).  The Veteran was noted to have some erratic menses "prob 2nd to great deal of flex in life at present."  (VBMS, 12/27/99, p. 7).

In 1999, the Veteran was noted to have abdominal pain, uterine fibroids, amenorrhea, hypermenorrhea, and dysfunctional bleeding (VBMS, 7/27/98, p. 6).     

Post service private treatment records reflect that the Veteran had heavy periods resulting in a hysterectomy in August 2003.  According to these reports, Pap findings were negative for lesions or malignancy.  The diagnosis prior to surgery was fibroid uterus and chrome pelvic pain

The Veteran underwent a VA examination in March 2016.  The examiner reviewed the claims file in conjunction with the examination.  The Veteran reported heavy menses during service.  The examiner noted that the Veteran underwent a total hysterectomy and lysis of adhesions in August 2003.  Her pre-surgery diagnosis was fibroid uterus and chronic pelvic pain.  Her post op diagnosis was the same, with adhesions of the colon to the posterior uterus.  The examiner noted that two intramural fibroids were shown on a June 2001 pelvic ultrasound.  

Following a thorough examination, the examiner opined that it is less likely than not that the Veteran's gynecological condition (removal of uterus, fallopian tubes, both ovaries, and loss of use of a creative organ) was incurred during service or was caused by events which occurred during your military service.  The examiner explained that there is no indication of fibroids during service.  She noted that the Veteran was able to get pregnant three times, and deliver three healthy babies.  She noted that the conditions noted during service (vaginitis, vulvitis, and dysplasia), do not cause fibroids.  She stated that fibroids are benign tumors of the uterus, not the vagina.

Analysis

As with the Veteran's GERD, the Board finds that the Veteran has satisfied the first two elements of a service connection claim.  There is no doubt that the Veteran underwent a post service hysterectomy as a result of fibroid uterus and chronic pelvic pain.  As with the Veteran's GERD claim, although there were no findings of fibroid uterus during service, the Veteran did have gynecological symptoms in the form of mild dysplasia.  

Once again, it is the third element of service connection in which the Veteran's claim falls short.  Chronicity in service is not adequately supported by the service treatment records.  Service connection may be established by continuity of symptomatology under 38 C.F.R. § 3.303(b) or based on initial diagnosis after service under 38 C.F.R. § 3.303(d). 

However, the Board finds that continuity of symptomatology is not established.  At the outset, the Board notes the gap of approximately 14 years between the Veteran's separation from service and the first documentation of fibroids and a left ovarian cyst.  However, such absence of documented treatment, in and of itself, is not a basis for discrediting his lay statements of continuity.  Buchanan v. Nicholson, 451 F.3d 1331  (Fed. Cir. 2006).  Thus, the Board must consider the totality of the record, and not just the absence of clinical treatment, in weighing the Veteran's statements asserting continuity of symptomatology.

It is noted that the Veteran underwent general medical examinations in February 1988 and February 1990.  There are no reports of any gynecological symptoms at that time.  Moreover, the Veteran underwent routine gynecologic examinations in February 1994 and February 1995.  If the Veteran were experiencing chronic gynecological symptoms since service, certainly these symptoms would have been reported at a gynecologic examination.  Yet there are no records of any complaints or any abnormal findings.  The absence of any mention of symptoms at these examinations strongly weighs against a finding of continuity.  Such statements were made in the course of seeking care, as opposed to attending an examination for the purpose of establishing disability benefits. 

Additionally, it is noted that the Veteran did not file a claim of service connection for a gynecological disability until 2009, 26 years after she separated from service.  Had she been experiencing constant or chronic gynecological symptoms since service it would be reasonable to expect that she would have filed a claim sooner.  As noted above, she filed numerous claims prior to 2009.  Thus, she was clearly aware of the process for applying for benefits.  The fact that she did not seek service connection for a gynecological disability when she filed these other claims, strongly suggests that he was not indeed experiencing chronic symptoms since service.    

The Board once again acknowledges Fountain v. McDonald, No. 13-0540 (U.S. Vet. App. Feb. 9, 2015).  Here, the Board relies on the fact that the Veteran underwent two general medical examinations (February 1988 and February 1990) and two gynecologic examinations (February 1994 and February 1995) in which no symptoms are reported.  The Board relies on these facts, coupled with the failure to file a claim in deeming the Veteran not credible as to statements of continuity of symptomatology.  

For the above reasons continuity of symptomatology is not demonstrated here.

However, if the competent medical evidence indicates that the Veteran's gynecological disabilities are related to the Veteran's active service, then an award of service connection would be appropriate.  In this vein, the VA examiner in March 2016 concluded that the Veteran's gynecological condition (removal of uterus, fallopian tubes, both ovaries, and loss of use of a creative organ) was less likely than not incurred during service or was caused by events which occurred during military service.  The examiner explained that there is no indication of fibroids during service.  She noted that the Veteran was able to get pregnant three times, and deliver three healthy babies.  She noted that the conditions noted during service (vaginitis, vulvitis, and dysplasia), do not cause fibroids.  She stated that fibroids are benign tumors of the uterus, not the vagina.  The Board finds the opinion of the VA physician to be persuasive evidence.  Indeed, it was based on a review of the record and was offered following a physical evaluation of the Veteran.  Moreover, it was accompanied by a clear rationale and no other competent evidence of record refutes that opinion.  

As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply, and the claim for entitlement to service connection for gynecological condition (removal of uterus, fallopian tubes, both ovaries, and loss of use of a creative organ) must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

Increased Ratings

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

Bronchial asthma
The Veteran's service-connected bronchial asthma has been rated by the RO under the provisions of Diagnostic Code 6602.  Under Diagnostic Code 6602, a 100 percent evaluation is assigned for FEV-1 less than 40 percent predicted, or; FEV-1/FVC less than 40 percent, or; more than one attack per week with episodes of respiratory failure, or; required daily use of systemic (oral or parenteral) high dose corticosteroids or immuno-suppressive medications.  A 60 percent evaluation is assigned for FEV-1 of 40 to 55 percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; at least monthly visits to a physician for required care of exacerbations, or; intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids.  A 30 percent evaluation is assigned for FEV-1 of 56 to 70 percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; daily inhalation or oral bronchodilator therapy, or; inhalational anti-inflammatory medication.  A 10 percent evaluation is assigned for FEV-1 of 71 to 80 percent predicted, or; FEV-1/FVC of 71 to 80 percent, or; intermittent inhalation or oral bronchodilator therapy.  

Post-bronchodilator studies are required when PFT is conducted for disability evaluation purposes, except when the results of pre-bronchodilator PFT are normal or when the examiner determines that post-bronchodilator studies should not be done and states the reasons why.  38 C.F.R. § 4.96 (2016).  When evaluating a restrictive lung disability based on PFT, VA is to use the post-bronchodilator results in applying the evaluation criteria in the rating schedule unless the post-bronchodilator results are poorer than the pre-bronchodilator results.  38 C.F.R. § 4.96 (d)(5) (2016).  When there is a disparity between the results of different PFT's (FEV-1 (Forced Expiratory Volume in one second), FVC (Forced Vital Capacity), etc.), so that the level of evaluation would differ depending on which test result is used, use the test result that the examiner states most accurately reflects the level of disability.  38 C.F.R. § 4.96 (d)(6) (2016).

At her March 2013 Board hearing, the Veteran testified that she experiences wheezing and coughing.  She stated that she can't breathe; and she has problems walking up the stairs.  She stated that she tries to exercise; but symptoms come on with overexertion.  She stated that she takes Albuterol (two puffs four times per day).  She stated that she has been on Ventolin; she has a nebulizer; she has nose sprays; and she takes steroids continuously.  She stated that she has exacerbations two to three times per day (VVA, 5/19/13, pgs. 7-10).    

Outpatient treatment reports dated January 2010 reflect that Dr. P.J.M. found that because the Veteran had "combined obstructive and restrictive findings it is
difficult to quantify the degree of obstruction but it is at least moderate in severity."  

The Veteran underwent a VA examination in January 2010.  The examiner reviewed the claims in conjunction with the examination.  The Veteran reported that she had a constant cough with green cloudy phlegm.  She denied seeing bloody sputum; but stated that it occasionally tastes like blood.  She reported dyspnea on exertion walking on a flat surface less than 1/2 mile or with one flight of stairs.  She reported asthma attacks which require her to use her rescue inhaler up to twice per day.  She reported taking Spiriva once daily and albuterol as needed.  She stated that she has a nebulizer that she uses at bedtime up to four times a week.  She stated that the last time she was seen in the Emergency Department for an asthma attack was June of last year and that was her only visit to the emergency room for her asthma was in 2009.  

Upon examination, the Veteran had a persistent cough that was exacerbated by deep
breathing.  Her respiratory rate was 16; pulse was 90 beats and regular.  Lungs were clear to auscultation with the exception of cough exacerbated with deep breathing.  There were no wheezes, rhonchi, or crackles auscultated.   She was diagnosed with asthma with no effect on occupation; and with a moderate effect on daily activities.  

The Veteran underwent another VA examination in March 2016.  The examiner reviewed the claims file in conjunction with the examination.  The Veteran reported that she has a wheeze and a cough that are triggered by cold and hot weather, allergens, and smoke.  She did not require the use of oral or parenteral corticosteroid medications.  She did require daily inhalational bronchodilator therapy, and daily inhalational anti-inflammatory medication.  She did not require oral bronchodilators, antibiotics, or oxygen therapy.  She denied asthma attacks with episodes of respiratory failure in the past 12 months.  She required physician visits less frequently than monthly.  Pulmonary Function Tests (PFTs) revealed FEV-1 of 40 percent predicted pre-bronchodilator; and 51 percent post-bronchodilator.  They revealed FEV-1/FVC of 86 percent pre-bronchodilator and 81 percent post bronchodilator.  The examiner stated that FEV-1/FVC most accurately reflects the Veteran's level of disability.  The examiner noted that the functional impact is that the Veteran gets winded with little activity.  

Analysis

The Veteran's bronchial asthma is current rated as 30 percent disabling.  In order to warrant an increased rating, the Veteran's disability would have to be manifested by a FEV-1 of 40 to 55 percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; at least monthly visits to a physician for required care of exacerbations, or; intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids.  

The preponderance of the evidence fails to support a finding that a rating in excess of 30 percent rating is warranted.  As noted at the Veteran's March 2016 VA examination, the Veteran had FEV-1/FVC of 86 percent pre-bronchodilator and 81 percent post bronchodilator.  The March 2016 VA examination showed FEV-1 of 51 percent post-bronchodilator.  The evidence fails to reflect that the Veteran has had intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids.  To the contrary, the March 2016 VA examiner specifically noted that the Veteran did not require the use of oral or parenteral corticosteroid medications.

As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply, and the claim for a rating in excess of 30 percent for bronchial asthma must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).


ORDER

New and material evidence having not been received, the claims for entitlement to service connection for a left and right hip disability are not reopened.

New and material evidence having been received; the claims for entitlement to service connection for a left and right ankle disability are reopened.

Entitlement to service connection for gastroesophageal reflux disease (GERD) is denied.

Entitlement to service connection for a gynecological condition (removal of uterus, fallopian tubes, both ovaries, and loss of use of a creative organ) is denied.  

Entitlement to an increased rating for bronchial asthma is denied.  


	(CONTINUED ON NEXT PAGE)





REMAND

Knees

Pursuant to the Board's May 2015 Remand, the Veteran underwent a VA examination in March 2016.  

The Board notes that the March 2016 is not compliant with the requirements as set forth in Correia v. McDonald, 28 Vet. App. 158 (2016).  This case involved determining the proper interpretation of the final sentence of 38 C.F.R. § 4.59 (2016), that reads, "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and non weight-bearing and, if possible, with the range of the opposite undamaged joint."  

The United States Court of Appeals for Veterans Claims (Court) found the final sentence of § 4.59 to be ambiguous because the regulation, considered as a whole, is meant to guide adjudicators in determining the proper level of disability of joints, and if the range of motion testing listed in the last sentence is not required, it is unclear how an adjudicator could adequately rate a claimant's joint disability and account for painful motion.  Compelled by § 4.59's place in the regulatory scheme (it preceded the disability rating schedule), the Court held that the final sentence of § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  Correia, 28 Vet. App. at 168.  Specifically, the court stated that "to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of § 4.59."  Id. at 169-170.  

The Board finds that a new VA examination is warranted to obtain an estimate as to additional functional impairment on flare-up and to comply with the requirements as set forth in Correia.  


Ankles

As noted above, new evidence includes an October 2013 correspondence from Dr. S.M. in which he stated that the Veteran's ankle concerns are largely related to the Veteran's service connected bilateral knee injuries.  

The Veteran underwent a VA examination in June 2017; and the examiner found objective evidence of a disability.  However, the examiner did not acknowledge the October 2013 nexus opinion.  The examiner opined that the Veteran's ankle swelling is less likely than not (< 50% probability) due to service connected Achilles tendonitis.  The examiner did not render an opinion regarding whether the Veteran's ankle disabilities were caused by or aggravated by the Veteran's bilateral knee disabilities.  The Board finds that when the Veteran undergoes a new examination for his knees, the examiner should also render an opinion regarding the nature and etiology of the Veteran's ankle disabilities, to include whether they were caused or aggravated by his service connected knee disabilities.   

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the Veteran for a VA orthopedic examination for the purpose of determining the current severity of her degenerative joint disease of the right and left knees; and for determining the nature and etiology of the Veteran's ankle disabilities.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  Any special tests deemed medically advisable should be conducted.  Range of motion testing should be conducted, and if possible, the examiner should report (in degrees) the point in range of motion testing where motion is limited by pain.  

The examiner must test and record the range of motion in active motion and passive motion.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

If possible, the examiner should also offer an opinion as to the degree of additional functional loss (if any) due to weakness, fatigue, and incoordination, including during flare-ups.  If this cannot be achieved, the examiner should explain why.

The examiner should express the additional functional limitation in terms of the degree of additional limitation due to weakened movement, excess fatigability, incoordination, flare-ups, or pain.

The examiner should opine whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's ankle disabilities began during or is causally related to service, to include whether any disability was caused by, or aggravated by, his service connected knee disabilities.  In so doing, the examiner should comment on the October 2013 nexus opinion of Dr. S.M.

The examiner is advised that the Veteran is competent to report injuries and symptoms and that her reports must be considered in formulating the requested opinion.  

2.  After completion of the above, the AMC should review the expanded record and determine if the benefits sought can be granted.  If the claims remain denied, then the AMC should furnish the Veteran and her representative with a supplemental statement of the case, and afford a reasonable opportunity for response before returning the record to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


